NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CERVANTES ORCHARDS &                            No.    18-35366
VINEYARDS, LLC, a Washington limited
liability corporation; et al.,                  D.C. No. 1:14-cv-03125-RMP

                Plaintiffs,
                                                MEMORANDUM*
and

DEAN BROWNING WEBB; SCOTT ERIK
STAFNE,

                Appellants,

 v.

DEERE CREDIT, INC., a corporation; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                               Submitted May 22, 2019**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

         Dean Browning Webb and Scott Erik Stafne, who represented the plaintiffs

in the merits portion of the underlying lawsuit, appeal the district court’s

assessment of sanctions pursuant to Federal Rule of Civil Procedure 11.1 Because

the parties are familiar with the facts, we do not recite them here. We have

jurisdiction under 28 U.S.C. § 1291, and we review for abuse of discretion the

district court’s award of Rule 11 sanctions. Cooter & Gell v. Hartmarx Corp., 496
U.S. 384, 405 (1990). We affirm.

         In a previous appeal, we affirmed the district court’s imposition of Rule 11

sanctions. Cervantes Orchards & Vineyards, LLC v. Deere & Co., 731 F. App’x

570, 573–74 (9th Cir. 2017). However, we vacated the attorney’s fees award and

remanded for “further explanation regarding the basis, amount, and reasonableness

of the attorney’s fees.” Id. at 574.

         On remand, the district court fully explained the deterrent value of attorney’s

fees and how it calculated the amount. The court clarified that the plaintiffs had

not prevailed on any issues of substance, so it declined to exclude any fees based

on the plaintiffs’ claimed success. Importantly, it reduced its prior award by

carefully excluding fees incurred before the plaintiffs filed the offending pleading.




1
    Besides this narrow issue, the issues Appellants raise on appeal are foreclosed.

                                            2
      These determinations and calculations were well within the district court’s

discretion and amply explained. The attorneys’ conduct warranted deterrence—

even as to Webb, whose suspension from the practice of law lasts only eighteen

months.2 To ensure it awarded only the relevant, reasonable fees, the district court

thoroughly parsed the fee submission.

      We deny the request for attorney’s fees on appeal (Dkt. 19).

      AFFIRMED.




2
  We grant the request for judicial notice of Webb’s notice of suspension (Dkt. 8),
the request for judicial notice of a sanctions award against Stafne Law Firm
(Dkt. 18), and the motion to file a corrected answering brief (Dkt. 38).

                                         3